DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 13-14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. (WO 2018208319 A1).

Claim 1. Roberson et al. disclose a system (read as device 100 for detecting and recording animal behavior), comprising: 
an enclosure dimensioned to house an animal (read as includes an enclosure 102 with first and second chambers 104a, 104b for housing rodents to be monitored (Page 8 line 3). FIG. 1-3), the enclosure including a door configured to permit access to an interior of the enclosure (read as chamber door 112a, 112b (Page 10 line 4)); and 
an acquisition system (reads as to acquire and analyze behavior data related to the light-activated nerve or cell activity (Page 7 lines 13-14)), including: 
a camera (read as the chamber 102a may include an image capture device 130, such as a video camera, for recording rodent behavior (Page 14 lines 8-9)); 
at least two sets of light sources (read as enclosure 102 includes one or more lights 118 arranged to illuminate the chambers… chambers may include testing lights 120, such as LEDs, that are positioned around the back and side panels (see FIG. 1 and 3) of each chamber. In some embodiments, the testing lights 120 are arranged to emit light which may include a non- visible band light, e.g. near-infrared, infrared, or ultraviolet light… (Page 11 lines 5-17)), each set of light sources being configured to emit light at a wavelength different from the other and incident upon the enclosure (read as enclosure 102 includes one or more lights 118 arranged to illuminate the chambers… chambers may include testing lights 120, such as LEDs, that are positioned around the back and side panels (see FIG. 1 and 3) of each chamber. In some embodiments, the testing lights 120 are arranged to emit light which may include a non- visible band light, e.g. near-infrared, infrared, or ultraviolet light… (Page 11 lines 5-17)), 
wherein the camera is configured to acquire video data (read as the chamber 102a may include an image capture device 130, such as a video camera, for recording rodent behavior (Page 14 lines 8-9)) of at least a portion of the enclosure when illuminated by at least one of the sets of light sources (read as one or more lights 118 arranged to illuminate the chambers. In such embodiments, the lights 118 may emit a visible light that allows the investigators to arrange and operate the chamber. For example, the lights may allow the investigator to position the rodents on the base prior to testing and/or to clean the chamber. In some embodiment, as shown in FIGS. 3 and 7, the lights may be positioned at or near the top of the chamber. In some embodiments, as shown in these views, the chamber may include two lights, although the chamber may include only one light or may include more than two lights. The number of lights also may vary from chamber to chamber (Page 11 lines 5-13); and 
a controller in electrical communication with the camera and the sets of light sources (read as connected to one or more control devices, which may be used to control the device (e.g., the camera) (Page 21 lines 25-26)), the controller configured to: 
generate control signals operative to control acquisition of video data by the camera (read as the cameras may be connected to the control device. The control device may run an application configured to store the images collected by the image capture device 130 and to process the images and/or convert the images into another data format for analysis (Page 21 lines 30-31 and Page 22 lines 1-2)); and 
generate control signals operative to control emission of light by the sets of light sources to simulate light and dark cycles (read as may be turned on only on alternating or for intermittent video frames. For example, the light may be turned on when a first video frame of the body is capture and then turned off when a second video frame showing the change in luminance is captured. The lights below the animal also may be turned on and then turned off for intermittent periods of time that are not necessarily cued by the video frames. For example, the image capturing device may capture a video in which the under lighting is intermittently turned on and off (Page 19 lines 24-28)) and to elicit different behavior from the animal (read as this illumination strategy may permit recording of separable data streams of the same animal behavior (Page 20 lines 4-5)).
The combined teaching of different embodiments, disclosed by Roberson et al., were used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Roberson et al. in order to realize all the limitations of the instant claim namely the idea of using different lighting scheme to study the behavior of animals.

Claim 2. The system of claim 1, Roberson et al. disclose
wherein at least a portion of the enclosure is formed from a material that is opaque to visible light wavelengths (read as In some embodiments, the one or more chambers have exterior panels that are formed of an opaque material, such as an opaque plastic or aluminum (Page 4 lines 25-26)).

Claim 3. The system of claim 1, Roberson et al. disclose
wherein at least a portion of the enclosure is formed from a material that is non-reflective to infrared light wavelengths (read as the container is formed of a red transparent material… in instances in which the chamber may be illuminated using red, near-infrared or other lighting that is not visible to rodents, the rodents may move undisturbed while still being visible to the investigators (Page 5 lines 6-11)).

Claim 5. The system of claim 1, Roberson et al. disclose
wherein the camera is configured to acquire video data a frame rate of at least 29 frames per second (read as the duration of frame exposure of periodic subsequent video frames such as every other frame, every 10th frame, every 100th frame, or after another suitable number of frames. In some embodiments, video frames are taken 5ms apart, 10ms apart, 15ms apart, although other suitable time delays may be used. In such embodiments, there may be 50 frames taken per second. There also may be 180 frames taken per second (Page 20 lines 12-16)).

Claim 7. The system of claim 1, Roberson et al. disclose
wherein the camera is configured to acquire video data at infrared wavelengths (read as The camera may be a near-infrared camera in some embodiments (Page 21 line 7)).

Claim 8. The system of claim 1, Roberson et al. disclose
wherein a first set of light sources comprises one or more first lights configured to emit light at one or more visible light wavelengths and a second set of light sources comprises one or more second lights configured to emit light at one or more infrared (IR) light wavelengths (read as enclosure 102 includes one or more lights 118 arranged to illuminate the chambers… chambers may include testing lights 120, such as LEDs, that are positioned around the back and side panels (see FIG. 1 and 3) of each chamber. In some embodiments, the testing lights 120 are arranged to emit light which may include a non- visible band light, e.g. near-infrared, infrared, or ultraviolet light… (Page 11 lines 5-17)).

Claim 13. Roberson et al. disclose a method (read as a method of recording animal behavior is disclosed (Page 1 line 20)), comprising: 
illuminating, by at least one set of light sources (read as one or more lights 118 arranged to illuminate the chambers. In such embodiments, the lights 118 may emit a visible light that allows the investigators to arrange and operate the chamber. For example, the lights may allow the investigator to position the rodents on the base prior to testing and/or to clean the chamber. In some embodiment, as shown in FIGS. 3 and 7, the lights may be positioned at or near the top of the chamber. In some embodiments, as shown in these views, the chamber may include two lights, although the chamber may include only one light or may include more than two lights. The number of lights also may vary from chamber to chamber (Page 11 lines 5-13), an enclosure configured to house an animal, each set of light sources being configured to emit light at a wavelength different from the other (read as enclosure 102 includes one or more lights 118 arranged to illuminate the chambers… chambers may include testing lights 120, such as LEDs, that are positioned around the back and side panels (see FIG. 1 and 3) of each chamber. In some embodiments, the testing lights 120 are arranged to emit light which may include a non- visible band light, e.g. near-infrared, infrared, or ultraviolet light… (Page 11 lines 5-17)); 
acquiring, by a camera, video data (read as the chamber 102a may include an image capture device 130, such as a video camera, for recording rodent behavior (Page 14 lines 8-9)) of at least a portion of the enclosure that is illuminated by at least one of the sets of light sources (reads as to acquire and analyze behavior data related to the light-activated nerve or cell activity (Page 7 lines 13-14)); 
generating, by a controller in electrical communication with the camera, control signals operative to control acquisition of video data by the camera (read as connected to one or more control devices, which may be used to control the device (e.g., the camera) (Page 21 lines 25-26)); 
generating, by the controller in electrical communication with the set of light sources, control signals operative to control emission of light by the set of light sources to simulate light and dark cycles (read as the light may be turned on when a first video frame of the body is capture and then turned off when a second video frame showing the change in luminance is captured. The lights below the animal also may be turned on and then turned off for intermittent periods of time that are not necessarily cued by the video frames. For example, the image capturing device may capture a video in which the under lighting is intermittently turned on and off. As will be appreciated, in such embodiments, the same outcome may be accomplished, with either a global shutter video camera or a camera with a rolling shutter (Page 19 lines 25-30)) and to elicit different behavior from the animal (read as this illumination strategy may permit recording of separable data streams of the same animal behavior (Page 20 lines 4-5)); and 
receiving, by the controller, video data acquired by the camera (read as behavioral data recorded by the camera 130 is transferred to a to the computer 132 (Page 22 line 5)).
The combined teaching of different embodiments, disclosed by Roberson et al., were used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Roberson et al. in order to realize all the limitations of the instant claim namely the idea of using different lighting scheme to study the behavior of animals.

Claim 14. The method of claim 13, Roberson et al. disclose
wherein the camera is configured to acquire video data at infrared wavelengths (read as The camera may be a near-infrared camera in some embodiments (Page 21 line 7)).

Claim 16. The method of claim 13, Roberson et al. disclose
wherein a first set of light sources comprises one or more first lights configured to emit light at one or more visible light wavelengths and a second set of light source comprises one or more second lights configured to emit light at one or more infrared (IR) light wavelengths (read as enclosure 102 includes one or more lights 118 arranged to illuminate the chambers… chambers may include testing lights 120, such as LEDs, that are positioned around the back and side panels (see FIG. 1 and 3) of each chamber. In some embodiments, the testing lights 120 are arranged to emit light which may include a non- visible band light, e.g. near-infrared, infrared, or ultraviolet light… (Page 11 lines 5-17)).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. (WO 2018208319 A1) in view of Choi (US 2011/0279640 A1).

Claim 4. The system of claim 1, Roberson et al. do not explicitly disclose
wherein the camera is configured to acquire video data at a resolution of at least 480 x 480 pixels.
However, in the related field of endeavor Choi discloses: the resolution adjusting unit 122 can increase the output resolution of the camera 141 to "1080 p" according to the lookup table. The resolutions in the lookup table are video output resolutions that can be supported by the camera 141, and for example, in the lookup table shown in FIG. 7, the camera 141 connected to the display apparatus 10 can support output resolutions of 1080 p, 1080 i, 720 p, 720 i, 576 p, 576 i, 480 p, and 480 i. [0092].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Choi in order to detect an available bandwidth of a network for transmitting video call data, adjust an output resolution of the camera in accordance with the detected available bandwidth, and transmit resolution data of the adjusted resolution outputted from the camera (Choi [0010]).

Claim 15. The method of claim 13, Roberson et al. do not explicitly disclose
wherein the camera is configured to acquire video data at a resolution of at least 480 x 480 pixels.
However, in the related field of endeavor Choi discloses: the resolution adjusting unit 122 can increase the output resolution of the camera 141 to "1080 p" according to the lookup table. The resolutions in the lookup table are video output resolutions that can be supported by the camera 141, and for example, in the lookup table shown in FIG. 7, the camera 141 connected to the display apparatus 10 can support output resolutions of 1080 p, 1080 i, 720 p, 720 i, 576 p, 576 i, 480 p, and 480 i. [0092].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Choi in order to detect an available bandwidth of a network for transmitting video call data, adjust an output resolution of the camera in accordance with the detected available bandwidth, and transmit resolution data of the adjusted resolution outputted from the camera (Choi [0010]).


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. (WO 2018208319 A1) in view of Schlangen et al. (US 2010/0277316 A1).

Claim 9. The system of claim 8, Roberson et al. do not explicitly disclose
wherein the controller is configured to command the first light source to illuminate the enclosure with visible light possessing an intensity of 50 lux to 800 lux during the light portion of the light/dark cycle.
However, in the related field of endeavor Schlangen et al. disclose: the controller is arranged to increase the first luminous intensity to a value in the range of 1 to 50 lux in a period of time ranging from 5 to 45 minutes, and to increase the second luminous intensity to a value in the range of 50 to 800 lux [0019].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Schlangen et al. in order to allow task lighting and atmosphere lighting. The invention is also directed to a method of providing a wake-up stimulus by means of such a lighting device (Schlangen et al.: Abstract).

Claim 17. The method of claim 14, Roberson et al. do not explicitly disclose wherein generating, by the controller, control signals operative to control emission of light comprises generating at least a first control signal to command the first light source to illuminate the enclosure with visible light possessing an intensity of 50 lux to 800 lux during the light cycle.
However, in the related field of endeavor Schlangen et al. disclose: the controller is arranged to increase the first luminous intensity to a value in the range of 1 to 50 lux in a period of time ranging from 5 to 45 minutes, and to increase the second luminous intensity to a value in the range of 50 to 800 lux [0019].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Schlangen et al. in order to allow task lighting and atmosphere lighting. The invention is also directed to a method of providing a wake-up stimulus by means of such a lighting device (Schlangen et al.: Abstract).

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. (WO 2018208319 A1) in view of Kawai (US 5792597 A).

Claim 6. The system of claim 1, Roberson et al. do not explicitly disclose
wherein the camera is configured to acquire video data possessing at least 8-bit depth.
However, in the related field of endeavor Kawai discloses: The image signal generator 128 is so configured that 10-bit digital image data Sd is supplied at the data input terminal Da… (Column 24 lines 18-20).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Kawai in order to realize a method that is capable of forming an image of good gradation having no density skips in the highlighted area. (Kawai: Abstract).

Claim 11. The system of claim 8, Roberson et al. do not explicitly disclose
wherein the controller is configured to command the first light source to illuminate the enclosure according to 1024 levels of lighting scaled logarithmically.
However, in the related field of endeavor Kawai discloses: one may change the quantity of light logarithmically and, to this end, one may change logarithmically the value of a control signal for setting the intensity or time duration (Column 1 lines 47-50)…The image signal generator 128 is so configured that 10-bit digital image data Sd is supplied at the data input terminal Da… (Column 24 lines 18-20).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Kawai in order to realize a method that is capable of forming an image of good gradation having no density skips in the highlighted area. (Kawai: Abstract).

Claim 19. The method of claim 14, Roberson et al. do not explicitly disclose
wherein generating, by the controller, control signals operative to control emission of light comprises generating at a first control signal to command the first light source to illuminate the enclosure according to 1024 levels of lighting scaled logarithmically.
However, in the related field of endeavor Kawai discloses: one may change the quantity of light logarithmically and, to this end, one may change logarithmically the value of a control signal for setting the intensity or time duration (Column 1 lines 47-50)…The image signal generator 128 is so configured that 10-bit digital image data Sd is supplied at the data input terminal Da… (Column 24 lines 18-20).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Kawai in order to realize a method that is capable of forming an image of good gradation having no density skips in the highlighted area. (Kawai: Abstract).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberson et al. (WO 2018208319 A1) in view of Betts-Lacroix et al. (US 10398316 B1).

Claim 12. The system of claim 1, Roberson et al. do not explicitly disclose
wherein the enclosure includes objects other than the animal, wherein the video data acquired by the camera includes the objects and the animal, and wherein the video data is processed using a neural network architecture capable of identifying the objects and the animal.
However, in the related field of endeavor Betts-Lacroix et al. disclose: And, as may be visible from images taken from the side of cage 100, paws may be identified by color; their position with respect to the identified experimental animal; and/or their particular shape, using, for example, the histogram-based or machine learning methods (Column 10 lines 51-56). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Betts-Lacroix et al. in order to have experimental animal cages and monitoring systems that are, at least in part, transparent to infrared light, while at the same time are efficient to use, reproducible, and/or relatively inexpensive (Betts-Lacroix et al. (Column 2 lines 39-42)).

Claim 20. The method of claim 13, Roberson et al. do not explicitly disclose
wherein the enclosure includes objects other than the animal, wherein the video data acquired by the camera includes the objects and the animal, and 
wherein the method further comprises processing the video data using a neural network architecture capable of identifying the objects and the animal.
However, in the related field of endeavor Betts-Lacroix et al. disclose: And, as may be visible from images taken from the side of cage 100, paws may be identified by color; their position with respect to the identified experimental animal; and/or their particular shape, using, for example, the histogram-based or machine learning methods (Column 10 lines 51-56). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Betts-Lacroix et al. in order to have experimental animal cages and monitoring systems that are, at least in part, transparent to infrared light, while at the same time are efficient to use, reproducible, and/or relatively inexpensive (Betts-Lacroix et al. (Column 2 lines 39-42)).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. (WO 2018208319 A1) in view of Shahabdeen (WO 2016100138 A1).

Claim 10. The system of claim 8, Roberson et al. disclose
wherein the controller is configured to command the second light source to illuminate the enclosure with infrared light such that a temperature (read as maintain an appropriate temperature (Page 16 line 9 )) of the enclosure is raised by less than 5°C by the infrared illumination.
Roberson et al. do not explicitly disclose: a temperature of the enclosure is raised by less than 5°C by the infrared illumination.
However, in the related field of endeavor Shahabdeen discloses: The controller also detects an unoccupied room using a passive infra-red (PIR) sensor and automatically controls the room to, for example, +/- 5°C of the preset temperature (Page 4 lines 5-7). The idea, of controlling temperature of an enclosure to within 5oC, is clearly disclosed by Shahabdeen.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Shahabdeen in order to provide an energy optimization system based on detecting environmental and usage conditions at specific locations of a building (Shahabdeen (Page 1 line 6-8)).

Claim 18. The method of claim 14, Roberson et al. disclose
wherein generating, by the controller, control signals operative to control emission of light comprises generating at a first control signal to command the second light source to illuminate the enclosure with infrared light such that a temperature (read as maintain an appropriate temperature (Page 16 line 9 )) of the enclosure is raised by less than 5oC by the infrared illumination.
Roberson et al. do not explicitly disclose: a temperature of the enclosure is raised by less than 5°C by the infrared illumination.
However, in the related field of endeavor Shahabdeen discloses: The controller also detects an unoccupied room using a passive infra-red (PIR) sensor and automatically controls the room to, for example, +/- 5°C of the preset temperature (Page 4 lines 5-7). The idea, of controlling temperature of an enclosure to within 5oC, is clearly disclosed by Shahabdeen.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Roberson et al. with the teaching of Shahabdeen in order to provide an energy optimization system based on detecting environmental and usage conditions at specific locations of a building (Shahabdeen (Page 1 line 6-8)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646